By the Oourt,

Oiiawiíord, J.
The cases of Clark and Rice vs. Bowers, garnishee &c. (2 Wis. R. 123,) Pelton vs. The Town of Blooming Grove, decided at the present term of this court, and Brown vs. Pratt and Wood (4 Chand. 32) are decisive of the present case. There was no sufficient affidavit for an appeal filed with the justice of the peace, and therefore the County Court should have dismissed the appeal.— *398That court acquired no jurisdiction of the case, (vide Latham vs. Edgerton, 9 Cow. 227, and cases there cited-
The judgment of the County Court is reversed with costs.